COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 CHARLES HOOPER,                                                  No. 08-09-00202-CV
                                                  §
                   Appellant,                                       Appeal from the
                                                  §
 v.                                                               193rd District Court
                                                  §
 STATE OFFICE OF RISK                                           of Dallas County, Texas
 MANAGEMENT,                                      §
                                                                 (TC# DC-08-09022-L)
                   Appellee.                      §




                                  MEMORANDUM OPINION

       This appeal is before the court on its own motion for determination of whether it should be

dismissed for want of prosecution. Finding that the clerk’s record has not been filed due to the fault

of the Appellant, we dismiss the appeal for want of prosecution.

       The clerk’s record was due to be filed on July 11, 2009. The District Clerk has notified the

Court that the clerk’s record has been prepared but has not been filed because Appellant has not

made financial arrangements to pay for the clerk’s record. In a letter dated July 13, 2009, the Clerk

of the Court notified Appellant that the clerk’s record had not been filed because he had failed to

make financial arrangements to pay for it. The letter further advised Appellant that the appeal would

be dismissed pursuant to TEX .R.APP .P. 37.3 for want of prosecution unless he showed grounds for

continuing the appeal within ten days. Appellant has not responded to the letter and the clerk’s

record still has not been filed. We therefore dismiss the appeal pursuant to Rule 37.3(b).
November 24, 2009
                                              ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.